internal_revenue_service department of the treasury index no 03-00washington dc contact person telephone number in reference to cc dom p si date plr-107987-98 s l t t oct x t t o g y u z dear this letter responds to a letter dated march subsequent correspondence and representations submitted on behalf of under sec_29 and sec_702 of the internal_revenue_code p by its authorized representative requesting rulings and the facts as represented by p and p's authorized representative are as follows facts p is a delaware limited_partnership z is the general_partner of p purchase a facility for producing solid synthetic_fuel from coal fines p was formed for the purpose of raising capital to z entered into a contract on date for the construction of a facility that is to produce a solid synthetic_fuel from coal fines using a variant of x's patented process the process is described below been assigned to p enforceable under state law and does not provide for liquidated_damages or any other limitation on the maximum amount of damages available should either party fail to perform the construction_contract includes a description of the facility to be constructed a completion date and a maximum price the construction_contract is binding and the construction_contract has and y p has acquired the facility from z p owns the facility as agent for p will operate and maintain the facility p has entered into a licensing agreement with x to use x's patented process to produce solid synthetic_fuel from coal fines x's patented process uses a unique substrate derived from hydrocarbon monomers and injection pressure to chemically change ao plr-107987-98 ’ coal fines into a solid synthetic_fuel the process consists of three sequential steps in step one coal fines may be mixed with a diluted acid typically hydrochloric or nitric acid receptor sites that allow for attachment of carbon matrices to produce fixed carbon the second step of the process uses a two-step chemical reaction to capture the carbon matrices into a cross-linked epi-oxygen structure that is capable of withstanding the temperatures and handling associated with solid fuel uses monomers freely attach to receptor sites as the catalysts used to derive the monomers evaporate monomers are co-polymerized and attached to the carbon component receptor sites polymer at the modified carbon matrices of the coal fines and restructuring the resulting synthetic_fuel into a cross-linked epi-oxygen type structure coal fines are changed by covalently attaching a during this reaction the the the third step of the process uses shear force and pressure to react the derived product from the second step into a final shaped form that is convenient for use in solid fuel shear force in this step induces heat from applications friction and an exothermic reaction in which the carbon molecules rise in temperature to as much a sec_170 degrees fahrenheit may also be applied typically at approximately degrees fahrenheit to accelerate the chemical reaction to release the to catalysts and to increase the hardness of the product so enhance its storage and handling characteristics heat as the raw materials may come from multiple coal fines sources including waste fines coal fines used as blending material for run of mine coal and run of mine coal fines the original binder used in x's process consisted principally of acrylonitrile and polyvinyl alcohol substituted other monomers from the same monomer group for most of the original acrylonitrile has substituted styrene monomers for polyvinyl alcohol and has varied acid types and concentrations reaction with the coal fines but may have superior linking capability making the desired polymerization easier and more other monomers in addition to or in efficient to achieve substitution for the foregoing monomers may be used in the synthetic_fuel_manufacturing process be in the shape of coal extrusions pellets or briquettes the substitute monomers achieve the same the finished product may x has since the solid synthetic_fuel structure is a homogeneous covalently bonded integral shape whose chemical structure differs significantly from that of the parent coal fines the plr-107987-98 chemical reaction that occurs during this three-step process causes the solid synthetic_fuel to have strength and durability similar to lump coal compacting gluing or other physical binding of coal fines have proven less stable and may introduce undesirable chemical compounds that negatively impact scrubbers and stack gases in contrast solids formed by mere y as agent for p will arrange for sale of the fuel to persons unrelated to p within the meaning of sec_29 the facility is designed to facilitate relocation in the event that coal fines become unavailable at the present location when moved to a new site and fully functional less than percent of the fair_market_value of the facility will consist of property added to the facility since being moved from its prior location ruling requests and sec_29 allows a credit for qualified_fuels that are sold by the taxpayer to an unrelated_person during the taxable_year and that are attributed to the taxpayer's production credit for the taxable_year is an amount equal to dollar_figure adjusted for inflation multiplied by the barrel-of-oil_equivalent of qualified_fuels sold the sec_29 c defines qualified_fuels liquid gaseous or solid synthetic fuels produced from coal including lignite including such fuels when used as feedstocks to include rev in revrul_86_100 c b the service ruled that the definition of the term synthetic_fuel under sec_48 and its regulations are relevant to the interpretation of the a iii former sec_48 term under sec_29 provided a credit for the cost of equipment used for converting an alternate_substance into a synthetic liquid gaseous or solid fuel sec_48 contain almost identical language and have the same overall congressional intent namely to encourage energy conservation and aid development of domestic energy production ii of the income_tax regulations a under sec_1_48-9 synthetic_fuel differs significantly in chemical composition as opposed to physical composition from the alternate_substance used to produce it c i rul notes that both sec_29 and former an alternate_substance under section coal is based on the representations of p and p's authorized representative we agree that the fuel to be produced in p's facility using the enumerated process on the coal fines will ' plr-107987-98 result from a significant chemical change in coal transforming the coal fines into a solid synthetic_fuel from coal will own the facility and operate and maintain the facility we conclude that p will be entitled to the through its agent y sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person because p ruling_request sec_29 b and f provide that sec_29 applies with respect to qualified_fuels which are produced in a facility placed_in_service after december january and which are sold before january and before sec_29 modifies sec_29 in the case of a sec_29 a provides that for purposes of facility producing qualified_fuels described in sec_29 c sec_29 f b service before january service before july contract in effect before january provides that if the facility is originally placed_in_service shall be applied by after december substituting date for date a facility shall be treated as placed in pursuant to a binding written if the facility is placed in sec_29 sec_29 b a contract is binding only if it is enforceable under local law against a taxpayer and if specified amount eg by use of a contract provision limiting damages to an amount equal to at least five percent of the total_contract_price should be treated as not limiting damages it does not limit damages to a a liquidated_damages provision for example the construction_contract executed prior to january it includes such essential features as facility to be constructed a completion date is represented that the contract is binding and price enforceable under state law and that the contract does not provide for liquidated_damages or any other limitation on the maximum amount of damages available should either party fail to a binding written contract perform for purposes of sec_29 therefore the contract is a description of the and a maximum ruling_request to qualify for the sec_29 credit p's facility must be placed_in_service before july written contract in effect before january does not define placed_in_service defined for purposes of the deduction for depreciation and the investment_tax_credit property is placed_in_service in the pursuant to a binding the term has been while section plr-107987-98 taxable_year the property is placed in a condition or state of readiness and availability for a specifically assigned function ii of the sec_1_167_a_-11 regulations as having the same meaning for purposes of the deduction for depreciation and the investment_tax_credit 1976_2_cb_46 placed_in_service has consistently been construed i and sec_1_46-3 see rev_rul revrul_94_31 c b the credit is based on the amount of concerns sec_45 which provides a credit for electricity produced from certain renewable resources including wind electricity produced_by_the_taxpayer at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service and sold by the taxpayer to an unrelated_person during the taxable_year that originally placed_in_service even though it contains some used_property provided the fair_market_value of the used_property is not more than percent of the facility's total value the cost of the new property plus the value of the used_property for purposes of sec_45 a facility qualifies as revrul_94_31 holds revrul_94_31 concerns a factual context similar to the consistent with the holding in rev the relocation of p's facility after june present situation not prevent the relocated facility from continuing to be treated as originally placed_in_service prior to july purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility's total fair_market_value at the time of the relocation will for rul ruling_request p also requested a ruling that assuming the other requirements of sec_29 are met will entitle the partners of the year_of_sale the sale of the fuel by p p to claim the sec_29 credit in under sec_7701 taxpayer means any person subject_to any internal revenue tax a provides that when used in title_26 where not otherwise distinctly expressed or manifestly incompatible with the intent thereof include an individual trust estate partnership_association company or corporation person will be construed to mean and furthermore section sec_702 provides that each partner determines the partner's income_tax by taking into account separately the partner's_distributive_share of the partnership's other items of loss deduction or credit to the extent provided income gain by regulations prescribed by the secretary_of_the_treasury plr-107987-98 ' under sec_1_702-1 the distributive_share is determined as provided in sec_704 and sec_1_704-1 sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit is except as otherwise provided in chapter of subtitle a of title_26 determined by the partnership_agreement sec_704 provides that a partner's_distributive_share of income gain loss deduction or credit or item thereof is determined in accordance with the partner's_interest_in_the_partnership determined by taking into account all facts and circumstances if for the partner's_distributive_share of income gain deduction or credit or item thereof or the allocation to a partner under the agreement of income gain loss deduction or credit or item thereof does not have substantial economic_effect the partnership_agreement does not provide loss under sec_1_704-1 ii allocations of tax_credits ii b and the tax_credits and tax_credit and tax_credit recapture except for sec_38 property are not reflected by adjustments to the partners' capital accounts thus these allocations cannot have economic_effect under sec_1_704-1 recapture must be allocated in accordance with the partners interests in the partnership as of the time the tax_credit or tax_credit recapture arises or not deductible that gives rise to a tax_credit ina partnership taxable_year also gives rise to valid allocations of partnership loss or deduction or other downward capital_account adjustments for the year then the partners' interests in the partnership regarding the credit or the cost giving rise to it are in the same proportion as the partners' respective distributive shares of the loss or deduction and adjustments see sec_1_704-1 example apply in determining the partners’ interests in the partnership regarding tax_credits that arise from receipts of the partnership whether or not taxable a partnership expenditure whether identical principles if based on our conclusion that the fuel to be produced by p's facility with the process and to be sold to an unrelated_person will be entitled to the sec_29 credit the credit will be allowed to p and allocated among the partners of and the sec_29 credit may be passed through to p under the principles of plr-107987-98 sec_702 a as of the time the tax_credit arises in accordance with the partners' interests in p conclusions accordingly based on the representations of p and p's authorized representative we conclude as follows p with use of the enumerated process will produce a qualified_fuel within the meaning of sec_29 c - p will be entitled to the sec_29 credit for the production of the qualified_fuel from the facility that is sold to an unrelated_person the contract for construction of the facility constitutes a binding written contract within the meaning of sec_29 a if p's facility was placed_in_service prior to date within the meaning of sec_29 relocation of the facility after june in service date for the facility for purposes of sec_29 provided the fair_market_value of the used_property is more than percent of the relocated facility's total fair_market_value at the time of the relocation and will not result in a new placed the credit allowed under sec_29 may be passed through to and allocated among all the partners of p in accordance with the principles of sec_702 except as specifically ruled upon above we express no opinion concerning the federal_income_tax consequences of the transaction described above on whether the facility was placed_in_service prior to date in p are determined for purposes of sec_29 or how the partners' interests specifically we express no opinion temporary or final regulations pertaining to one this ruling is directed only to the taxpayer who requested sec_6110 provides that it may not be used or cited therefore this ruling may be modified or revoked by it as precedent or more of the issues addressed in this ruling have not yet been adopted the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_98_1 1998_1_irb_7 however when the criteria in section dollar_figure of revproc_98_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances - plr-107987-98 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to p's authorized representative sincerely yours barth e bushod harold e burghart assistant to the branch chief branch office of assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes ne
